Citation Nr: 1123007	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  07-19 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a groin injury, to include as secondary to degenerative disc disease with right radiculopathy.

2.  Entitlement to service connection for head trauma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1970 to December 1971.  The Veteran also had subsequent service in the Kansas Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

These claims were last before the Board in October 2009 at which time they were remanded for further development, particularly to obtain records from the Social Security Administration (SSA) pertaining to a claim for SSA disability benefits and provide the Veteran notice of how to substantiate a claim for service connection on a secondary basis.  That development has been completed and the claims are now ready for consideration by the board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


FINDINGS OF FACT

1.  It has not been shown by competent and probative evidence that the Veteran incurred a chronic groin injury in service, that a chronic groin injury is otherwise related thereto or that a chronic groin injury was caused or aggravated by his  service-connected degenerative disc disease with right radiculopathy  

2.  It has not been shown by competent and probative evidence that the Veteran incurred a chronic head injury in service or that a chronic head injury is otherwise related thereto.





CONCLUSIONS OF LAW

1.  Service connection for a groin injury is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.310 (2010).

2.  Service connection for head trauma is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in August 2006.  In a November 2009 he was informed of the standards for substantiating a claim for service connection on a secondary basis, and the claim for service connection of a groin injury as secondary to degenerative disc disease with right radiculopathy was readjudicated in a December 2010 Supplemental Statement of the Case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the Veteran's service treatment records, VA records and SSA records and assisted the Veteran in obtaining evidence.  The Board finds that no VA examination or opinion is necessary in order to make a decision on these claims, as there is no credible lay or medical evidence of continuity of symptomatology since service, and no competent evidence otherwise relating any current complaints to service.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Id. at 448; see also 38 C.F.R. § 3.322 (2010).  The Board notes that 38 C.F.R. § 3.310, the regulation which governs claims for secondary service connection, was amended during the course of the Veteran's claim and appeal.  The intended effect of this amendment was to conform VA regulations to the Allen decision.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  However, given the possibility that these changes could potentially be interpreted as substantive, and because the Veteran's claim was pending before the regulatory change was made, the Board will apply the version of 38 C.F.R. § 3.310 that was in effect before the change, which arguably favors the claimant.  Accordingly, the Board will evaluate the claimed disability, irrespective of any baseline.

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  However, presumptive provisions do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Facts

Upon entrance to the Marine Corps, clinical evaluation of the head, face, neck, scalp and abdomen and viscera were normal.  A 1 inch scar on the Veteran's forehead was documented.  See February 1970 report of medical examination.  

The Veteran's service treatment records related to his service in the Marine Corps document no history of head injury or a groin injury.  Upon discharge, clinical evaluation was normal in all spheres, but for the aforementioned 1 inch scar noted at entrance.  See November 1971 report of medical examination.  

During a period of ACDUTRA in July 1982 the Veteran was riding in a M-125 mortar track when the track hit a large bump and he was thrown against the inside of the track.  He complained of left eye pain at this time.  See DD Form 2173, Statement of Medical Examination and Duty Status.  He also had a swollen and bruised left eye.  See July 14, 1982, affidavit.  A possible loose retina was suspected.  See July 14, 1982, memorandum regarding authorization for medical care.

A related referral for civilian medical care, dated in July 1982, documents the Veteran's July 1982 injury and complaints.  Iritis of the left eye was assessed at this time and retinal detachment was ruled out.  

A review of the Veteran's personnel and service treatment records from his period of service in the Kansas Army National Guard discloses that during a period of ACDUTRA in April 1991 the Veteran felt a strain in his groin while moving some equipment.  Following this complaint, the Veteran sought treatment for a slight hernia.  See April 1991 sworn statement.  

Following the April 1991 incident, there appears no mention of any residuals from the slight hernia.  Upon period examination in October 1994 the Veterans abdomen and viscera, including hernia, were normal.  See October 1994 report of examination.  

Also, during his October 1994 periodic examination, the Veteran noted a history of head injury, headaches, dizziness and fainting spells, but did not acknowledge any rupture/hernia.  He felt that his health was fair, but for his back.  See October 1994 report of medical history.  In the comments section related to this history, it was noted that the Veteran explained that he had dizziness and fainting spells as a child, as well as frequent headaches in or since 1963.  He also reported a history of head injury as a child, as well as a workplace head injury.  

In June 2005, the Veteran presented at the Holton clinic with a complaint of not feeling well.  Upon presenting, he related that he had gotten only a few hours of sleep the night before and that on his way to work that morning he was stopped by the police as he was wobbling all over the road.  The Veteran made it to work, but was told by his supervisor to see a doctor.  It was noted that the Veteran had recently been placed on medication for high blood pressure.  It was suspected that the Veteran had suffered a transient ischemic attack (TIA) versus a cerebrovascular accident (CVA).  Hypertension was also assessed.  The Veteran was advised to go to the hospital.  

Of record is a July 2005 nursing assessment from the Onaga/St. Mary's emergency department noting a chief complaint of a TIA/CVA, headaches and increased blood pressure.  The notes associated with this assessment document that the Veteran was pulled over for weaving, and that the Veteran started having feelings of numbness in his left arm and shoulder, as well as left-sided warmness of the face.  The Veteran also complained of headaches and dizziness, as well as difficultly remembering things.  It was noted that the Veteran had been kicked in the head about 1 month prior when working as a corrections officer.  

The Veteran was treated for a stroke, i.e. cerebrovascular accident,  and subsequently underwent rehabilitation.  The records associated with this treatment note associated headaches, as well as vision, memory and cognitive problems.

Of record is an October 2007 statement from the Veteran's representative.  In this statement the representative offered assertions in support of the Veteran's claims for service connection of a groin injury and head trauma.  

With respect to the groin injury, the representative related that the hip joint, lumbar spine and sacroiliac joints are all related via the kinematic chain to the groin area.  The representative noted that the lumbar spine mechanics "may have a complex and important role in the development of adductor-muscle problems" and that the lack of intersegmental lumbar extension "will lead to a compensatory increase in hip extension, external rotation and pelvic rotation during the terminal stance of gait."  In sum, the representative goes on to contend that the Veteran's now service-connected low back condition "may [] predispose the groin area to excessive force accumulation and subsequent tearing" and that the Veteran has "proven" a chronic groin and lumbar issue.  

With respect to head trauma the representative discussed a lecture that had recently been given by a professor of psychology at Fairfield University.  In essence , the lecture pertained to medical studies that showed that a person who had suffered a concussion may appear to regain all their faculties following a concussion, but could have cognitive deficits and emotional distress as a result.  

Analysis

At the outset of this discussion, the Board notes that the Veteran has not argued that any of his disabilities were incurred in or aggravated by his initial period of active duty.  Rather, he asserts that the claimed disabilities are related to injuries sustained during periods of ACDUTRA.  In addition, he has also argued that there is a relationship between his claimed residuals of a groin injury and his service-connected degenerative disc disease.  Therefore, the Board will focus its discussion on whether such disabilities are related to any period of ACDUTRA or to his service-connected disability.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that claims that have no support in the record need not be considered by the Board; the Board is not obligated to consider "all possible" substantive theories of recovery).

Furthermore, the Board once again notes that the presumptions of soundness and aggravation do not apply to ACDUTRA or INACDUTRA.  Therefore, the Veteran is not presumed sound at the time of the 1982 or 1991 injuries at issue, and the matter of whether any of his claimed disabilities were incurred in or aggravated by an injury sustained on ACDUTRA must be evaluated entirely under the preponderance of the evidence standard.  

In this regard, having reviewed the record, the Board concludes that the preponderance of the evidence is against granting service connection for the residuals of a groin injury or the residuals of head trauma.  As to the groin injury, the Board acknowledges the impression of a slight hernia during a period of ACDUTRA in 1991.  However, on periodic examination approximately three years thereafter, clinical examination of the abdomen and viscera, including hernia, was normal.  Indeed, following this impression, there appears no evidence of hernia in any medical records, including the Veteran's service treatment records.  

Given the absence of any complaints or clinical findings related to the hernia, the Board concludes that any suggestions by the Veteran or his representative of a continuity of symptomatology since service are not credible.  In reaching this conclusion, the Board has considered the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board believes the instant case is clearly distinguishable, as the Board is not relying solely upon a general absence of complaints during service.  Rather, it is relying on the fact that physical examination following that injury revealed no evidence of chronic residuals or recurrence, and the fact that the Veteran failed to report any chronic symptoms, despite the fact that he did report other chronic problems such as dizziness and fainting spells.  For these reasons, the Board finds that any suggestions of chronic problems following his 1991 hernia are not credible.

Likewise, the Board acknowledges the Veteran's representative's assertion that he has "proven" a chronic groin issue.  In particular, the Board has considered the assertion that there is a relationship between the Veteran's the service-connected degenerative disc disease and the claimed groin disability.  Nevertheless, the record does not indicate, and neither the Veteran nor his representative contend, that they have any medical expertise in this regard.  Certainly, the Board is cognizant that lay people can relate symptomatology, and that such assertions are relevant.  However, the assertions of the Veteran's representative in the October 2007 statement go far beyond that of a lay person and are beyond his competence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the Board finds that such assertions are not probative.

In short, the Board finds that there is no credible evidence of any continuity of symptomatology since the slight hernia noted in 1991, and no competent medical evidence relating the claimed hernia disability to either that injury or to his service-connected degenerative disc disease.  For these reasons, the Board concludes that the preponderance of the evidence is against the claim.

As to the claimed head trauma, the Board notes that the Veteran did indeed strike the left side of his face against the inside of a mortar track during a period of ACDUTRA in July 1982 and it appears that a detached retina of the left eye was suspected.  Significantly, no other complaints or findings were noted in relation to that injury at the time.  In particular, no suggestion of any concussion was noted, and, in fact, and no complaints or findings were noted in relation to any head injury until 1994.  At that time, during his 1994 periodic examination, approximately 12 years following the July 1982 ACDUTRA incident, the Veteran related a history of head injury, headaches, dizziness and fainting spells.  However, it is notable that in the October 1994 report of medical history the Veteran explained that he had dizziness and fainting spells as a child, frequent headaches in or since 1963 and a history of head injury as a child, as well as a workplace head injury.  No reference was made to the 1982 injury to the face.  Given the lack of any complaints or findings attributed to head trauma at the time of the 1982 injury, the absence of any further complaints or findings for 12 years, and the fact that the first occasion in which such complaints were noted shows that the Veteran attributed to childhood and work-related injuries, the Board concludes that any suggestion by the Veteran or his representative that his symptomatology began or worsened following the 1982 injury is not credible.  

The Board further finds that there is no competent medical opinion of record relating any current symptoms or disability to the 1982 injury (other than the service-connected detached retina of the left eye).  The Board has considered the treatise evidence submitted by the representative.  In this regard, the Board recognizes that medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, however, the Board concludes that such evidence is not relevant, as the type of head injuries described are not at all consistent with the injury to the face that is documented in the Veteran's service treatment records.  As noted, the Veteran sustained a swollen and bruised eye with detached retina, and there was no suggestion made of any concussion or other form of head trauma at the time.  Furthermore, the Board explained in detail above that any suggestion by the Veteran or his representative that he experienced any symptomatology beyond that related to his eye injury is not credible in light of the contrary information provided by the Veteran during the course of undergoing medical evaluation.

In short, the Board finds that there is no credible evidence of any continuity of symptomatology since the face injury in 1982, and no competent medical evidence suggesting that the claimed residuals of head trauma were caused or aggravated by that injury.  For these reasons, the Board concludes that the preponderance of the evidence is against the claim.




ORDER

Entitlement to service connection for a groin injury, to include as secondary to degenerative disc disease with right radiculopathy, is denied.

Entitlement to service connection for head trauma is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


